DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 

Response to Arguments

	Claim Rejections - 35 USC § 103

Applicant’s response from 4/28/2022 is acknowledged.  Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments, a modified rejection has been made below, which now renders Applicant’s arguments moot.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al., Dermatologic and Dental Aspects of the 2012 International Tuberous Sclerosis Complex Consensus Statements, JAMA Dermatology, October 2014, 150 (10): 1095-1101 (“Teng”), and further in view of Tu et al., Use of topical sirolimus in the management of multiple familial trichoepitheliomas, Dermatol Ther. 2017 Mar;30(2). doi: 10.1111/dth.12458. Epub 2017 Jan 30 (“Tu”), WO 2018031789 A1 to Koenig et al. (“Koenig”, of record), and US 20090041680 to Tamarkin et al. (“Tamarkin”, of record).
Applicant’s claims as amended relate to the treatment of a skin condition broadly (new claim 16), or trichoepithelioma specifically (claim 1), and Applicant has deleted from the claims cyclic peptide broadly, to include the previously examined species sirolimus (rapamycin), to now only recite the cyclic peptide everolimus.
Teng relates to recommendations for the diagnosis, surveillance, and management of skin and dental lesions in tuberous sclerosis complex (“TSC”).  (Abstract).  Pertaining to treatment of skin lesions, Teng discloses: “The management of TSC tumors has shifted dramatically with the introduction of mTOR inhibitors such as sirolimus (rapamycin) and everolimus (RADOO1). Sirolimus decreases the size of angiomyolipomas in patients with TSC, and everolimus is approved by the US Food and Drug Administration for the treatment of (1) renal angiomyolipomas that do not require immediate surgery in adults with TSC and (2) subependymal giant cell astrocytomas that cannot be surgically resected in adults or children with TSC. (p. 1098, col. 2).  Teng further discloses the use and benefit of topical administration: “To reduce the potential for adverse events associated with oral administration of mTOR inhibitors, investigators have examined the use of topical sirolimus (rapamycin). Case reports and small case series have documented promising results in facial angiofibromas using topical sirolimus.” (p. 1099, col. 2).  Teng further discloses regarding clinical diagnosis of TSC that the presence of multiple facial papules can indicate the presence of e.g. Brook-Spiegler syndrome (trichoepithelioma). (p. 1098, col. 1).
Teng discloses treating skin conditions broadly with the topical mTOR inhibitors everolimus and sirolimus, but does not specifically disclose treating trichoepithelioma, and how the topical composition is formulated, e.g. with a base.
Tu discloses the use of topical sirolimus for the treatment of multiple familial trichoepithelioma, specifically topical sirolimus 1% cream was started twice daily one month, in an 8-year old girl.  (Abstract, p. 2, col. 2, p. 1, col. 2).  Per Tu, “[h]ere we report the benefit of a targeted approach for trichoepitheliomas using topical mTOR inhibitor alone or in combination with ablasive laser therapy. . . Understanding the involvement of mTOR signaling in the pathogenesis of trichoepitheliomas has revealed possible new therapeutic targets for patients with MFT.” (p. 2-3).
	Tu does not specifically disclose that the sirolimus/ mTOR inhibitor was formulated with a base, and further ingredients, as per Applicant’s claims.
Koenig relates to a topical composition comprising rapamycin (aka sirolimus [044]) used to deliver rapamycin to skin cells, and to safe and effective treatment of various skin conditions such as hemangiomas in a patient diagnosed with Tuberous Sclerosis Complex (TSC). (Abstract).  In another embodiment of Koenig, the topical composition contains a rapamycin derivative or analog as the only API, such as everolimus. ([048]).  The rapamycin amount is of about 0.1% to about 5% (w/w). ([052-3]).  The composition comprises a liquid glycol, such as propylene glycol, a carrier, such as white petrolatum- a base, per Applicant’s claims, butylated hydroxytoluene- an antioxidant, per Applicant’s claims. ([024], [019], [050]).  
Koenig specifically discloses that in some embodiments the topical composition is formulated as a cream base, and that the terms “base” and “carrier” are used interchangeably.  “Briefly, a cream base is a stable emulsion of oil and water.” ([041]). Fats are another claimed base, per Applicant’s claims.  A person of skill in the art would know “cream” and “lotion” to be synonymous.  An exemplary carrier, per Koenig, is VanicreamTM skin cream, which is made up of purified water, white petrolatum, sorbitol solution, cetearyl alcohol, propylene glycol monostearate, sorbic acid, and butylated hydroxytoluene (BHT). ([050]; see also [060-1, claim 13]).  This comprises all of Applicant’s claimed base, solvent, and antioxidant. 
Koenig specifically discloses a clinical study in adults and adolescents. (Table 1, [076]).  The term “patient” in Koenig refers to a subject having a diagnosis. ([038]).  As Koenig refers to TSC being a genetic disorder ([032]), one of skill in the art would understand such patients to include newborns or infants, and adolescents.  
	Koenig does not specifically disclose the amounts of the base, solvent and antioxidants.  However, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the amounts of the additional ingredients, guided by the desire to achieve optimal therapeutic efficacy while maintaining good stability, skin penetration, emollient effect, grease characteristics, etc. When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980).  MPEP 2114.04.
Alternative, this would have been obvious in view of Tamarkin.  Tamarkin disclose wax foamable vehicle and pharmaceutical compositions thereof of various drugs, to include cyclic peptides, such as sirolimus, cyclosporine, tacrolimus, tresperimus, pimecrolimus, sirolimus, verolimus, laflunimus and laquinimod. ([0146]).  The fatty wax can be present in the composition in an amount of at least about 60 wt %.  ([0046]).  Solvents include, e.g. propylene glycol ([0316]), oleyl alcohol, etc., and the amount of solvent can be, e.g., 7.5 %, which falls within Applicant’s claimed range. ([0460]).  The composition may further include antioxidants, e.g. BHT, tocopherol, etc., ([0308]), and the amount of tocopherol can be 1% ([0557]), per Applicant’s claims.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Teng, Tu, Koenig and Tamarkin with a reasonable expectation of success in order to prepare a composition of either everolimus or sirolimus (rapamycin) for treating a number of skin conditions, to include trichoepithelioma, as per Applicant’s claims.  The skilled artisan would have been motivated to do so, because the drugs everolimus and sirolimus have been specifically disclosed as effective in treating the related skin condition TSC, as disclosed in Teng, which specifically highlights the activity via the mTOR inhibitor mechanism.  The skilled artisan would have been further motivated to do so because Hu further sirolimus compositions for topical administration in the treatment of trichoepithelioma, highlighting that the activity is attributable to mTOR inhibition.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to combine the teachings of Teng and Hu, in order to practice the invention of Hu with an alternative mTOR inhibitor, such as everolimus, and to formulate it for topical administration, as the involved conditions are skin conditions, and both references specifically disclose topical administration.  Further motivation to formulate for topical administration with a base would have been in view of the additional references Koenig and Tamarkin, which already discloses treating skin conditions with topical formulations of the APIs at issue with a base.  Accordingly, it would have been obvious to combine a known method of topical treatment, with a known topical composition for treating known skin diseases for which mTOR inhibitors have shown therapeutic efficacy.  The skilled artisan would have been further motivated to optimize the amounts of any additional ingredients guided by the desire to obtain most desirable topical administration properties, such as moisture retention, penetration, etc.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627